         Case 1:20-cr-00301-PKC Document 23
                                         22 Filed 06/19/20
                                                  06/18/20 Page 1 of 6
                                                                     3




June 18, 2020                             The application to submit an expert report 14 days
                                          following the June 30 interview is GRANTED.
Via ECF & Email
                                          SO ORDERED.
The Honorable P. Kevin Castel
United States District Court              6/19/2020
Southern District of New York
500 Pearl Street
New York, New York 10007
v
Re: United States v. Humberto Rodriguez, Victor Rodriguez, Andres Bello
20 Cr. 00301 (PKC)

Dear Judge Castel:

        I represent defendant Andres Bello in the above referenced matter. An
indictment was returned in this case against the above referenced defendants on June
15, 2020. The grand jury that returned the indictment was the first sitting grand jury
after the court closed in March due to Covid-19. The unusual circumstances of the
indictment—that the grand jury was sitting in White Plains as opposed to Manhattan,
and most members of the public in the Southern District of New York were still under a
stay-at-home order—may have compromised the defendants’ right to a grand jury
selected from a fair cross-section of the community. See generally, United States v.
LaChance, 788 F.2d 856 (1986). Accordingly, through this letter defendant Andres
Bello, joined by his codefendant Humberto Rodriguez, respectfully requests access to
the records and papers used in connection with the constitution of the Master and
Qualified Jury Wheels in the United States District Court for the Southern District of
New York, pursuant to the Fifth and Sixth Amendments to the United States
Constitution and the Jury Selection and Service Act (“JSSA”), 28 U.S.C. §§ 1867(a) and
(f).

       Section 1867(f) of Title 28 of the United States Code allows a defendant to
“inspect, reproduce, and copy… records or papers [used by the commission or clerk in
connection with the jury selection process] at all reasonable times during the
preparation and pendency of … a motion” to challenge the composition of the jury on
the ground that it failed to reflect a fair cross-section of the community. 28 U.S.C.
§§1867(a), (f); see also Test v. United States, 420 U.S. 28, 30 (1975). Inspection of such
materials is essential to a defendant’s ability to determine whether he has a potentially
meritorious challenge. Id. Therefore, “an unqualified right to inspection is required not

                                            1
         Case 1:20-cr-00301-PKC Document 23
                                         22 Filed 06/19/20
                                                  06/18/20 Page 2 of 6
                                                                     3



only by the plain text of the statute, but also by the statute's over all purpose of
insuring ‘grand and petit juries selected at random from a fair cross section of the
community.’” Id. (quoting 28 U.S.C. § 1861(d)).

       In order to invoke the right to inspect under 28 U.S.C. § 1867(f) and “[t]o avail
himself of [the] right of access to otherwise unpublic jury selection records, a litigant
need only allege that he [or she] is preparing a motion challenging the jury selection
procedures.” United States v. Alden, 776 F.2d 771, 773 (8th Cir. 1985) (internal
citations omitted). Mr. Bello and Mr. Humberto Rodriguez are not required to make any
showing with respect to probabilities of success of such a motion. See, e.g., United States
v. Williamson, 903 F.3d 124, 133 (D.C. Cir. 2018); United States v. Royal, 100 F. 3d
1019, 1025 (1st Cir. 1996); see also United States v. Gotti, 2004 WL 2274712 (S.D.N.Y.
2004) (granting motion for discovery even absent any showing that information would
reveal a violation).

       Pursuant to § 1867(a), a defendant may raise a JSSA challenge “before the voir
dire examination begins, or within seven days after the defendant discovered or could
have discovered, by the exercise of diligence, the grounds therefore, whichever is
earlier.” See 28 U.S.C. § 1867(a). Although the Second Circuit Court of Appeals has not
considered “what constitutes the timely filing of a motion pursuant to the JSSA related
to the composition of a grand jury,” some courts have determined that the statute
requires an attempt to inspect grand jury records within seven days of the filing of an
indictment. See United States v. Saipov, 17 Cr. 722 (VSB), 2020 WL 915808, at *2
(S.D.N.Y. Feb. 26, 2020) (citing cases from the Eleventh Circuit Court of Appeals, the
Northern District of Florida, and the Western District of New York). Accordingly, we
ask the Court to grant this timely request for inspection of records.

        Included herein, is the affidavit of Jeffrey Martin whom the Federal Defenders
retained in connection with a similar motion pending in United States v. Baker, 20 Cr.
288 (LJL), I represent a defendant. In this matter, defendants Bellow and Humberto
Rodriguez are requesting the same records listed in Mr. Martin’s affidavit. Once the
jury records are obtained, counsel in this case can decide if we will need to retain Mr.
Martin or another expert statistician to determine whether the Southern District’s jury
plan procedures violate the right of Mr. Bello and Mr. Humberto Rodriguez and to a
jury selected at random from a fair cross-section of the community. This determination
rests on a comparison of the grand jury records with appropriate contemporary census
data. If the records, after meaningful review, reveal grounds for a challenge under §
1867(a), the defendants will raise one at that time.

       There are pending in this Court several similar motions besides the motion
pending in the Baker case: United States v. Balde, 20 Cr. 281 (KBF); United States v.
Henry, 20 Cr 293) (LJL), United States v. Williams, 20 Cr. 286 (WHP). In those matters
and in the Baker case, the Judges have granted the defense motions to the extent that
on June 30th, 2020 at 2:00 p.m., a telephone conference will be held with the defense
attorneys, government counsel, and Linda Thomas, the Jury Administrator for the
Southern District of New York. As noted above, counsel for the moving defendants-Mr.

                                            2
         Case 1:20-cr-00301-PKC Document 23
                                         22 Filed 06/19/20
                                                  06/18/20 Page 3 of 6
                                                                     3



Bello and Humberto Rodriguez-also represent defendants in the Baker case and
therefore, will be joining in the telephone conference with Ms. Thomas. After the
conference is concluded, we would request an additional fourteen days to submit our
expert statistician’s report which will analyze the data received. Indeed, we likely can
rely on the expert’s report submitted in the other cases.

       Finally, the parties do not seek any personal identifying information for the
individuals whose records are maintained by the jury clerk’s office. As such, the full set
of records should be provided in the manner requested by the attached declaration of
Mr. Martin. See Saipov, 2020 WL 915808 at *3 (granting similar request in full).


Respectfully submitted,
      /s/
Donna R. Newman
Enc.
Cc: All counsel of record




                                            3
Case
 Case1:20-cr-00301-PKC
      1:20-cr-00301-PKC Document
                         Document22-1
                                  23 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page41ofof63
Case
 Case1:20-cr-00301-PKC
      1:20-cr-00301-PKC Document
                         Document22-1
                                  23 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page52ofof63
Case
 Case1:20-cr-00301-PKC
      1:20-cr-00301-PKC Document
                         Document22-1
                                  23 Filed
                                      Filed06/19/20
                                            06/18/20 Page
                                                      Page63ofof63
